DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-final Office Action in response to the present US application number 16/489177, filed on 08/27/2019.
Preliminary Amendment, filed 10/17/2019, has been entered.  Claims 1-2, 5-6, 8-9, 12-13 and 16-19 have been amended.  Claims 3, 10 and 14-15 have been canceled.  Claims 1-2, 4-9, 11-13 and 16-19 are presented for examination, with claims 1, 8, 16, 17, 18 and 19 are being independent.

Note: Based on paragraph [0055] of Specification, the “IoT relay device(s)” includes the elements as a hardware configuration.  As such, rejections on statutory basic does not deem necessary to the system claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/27/2019 comply with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.

Claim Objections
Claims 1, 8, 16, 17, 18 and 19 are objected to because of the following informalities:  The term “IoT” recited in the claims should be clarify to have a clear statement to eliminate the ambiguity of claims language.  Appropriate correction is required.  
Claims 17 and 18 are objected to because of the following informalities: The claims recite the limitation of “serving as loT gateways”; the term “as” should be modified to eliminate the ambiguity of claims language.  Appropriate correction is required.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-6, 8-9, 11-13 and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asenjo et al., US 2014/0337429 (hereinafter Asenjo).

Regarding claim 1, Asenjo discloses, A measurement solution service providing system comprising:
a plurality of loT relay devices arranged in respective bases (e.g. cloud gateways 1061-106n  (interpreted as IoT relay devices) arranged at the respective industrial facilities at different geographical locations (interpreted as respective bases), Asenjo: [0049]-[0050] and Fig. 1), each configured to:
collect measurement data in different formats transmitted from a plurality of measurement sources arranged in a distributed manner in each process in a base corresponding to a manufacturing site and measuring a quality status in each process (e.g. Cloud gateways 106 may comprise an integrated component of a network infrastructure device, such as a firewall box, router, or switch, Asenjo: [0049].  For example, FIG. 7 illustrates an embodiment in which a firewall box 712 serves as a cloud proxy for a set of industrial devices 7061-706N. The firewall box 712 can collect industrial data 714 from industrial devices 7061-706N, which monitor and control respective portions of controlled process(es) 702. Firewall box 712 can include a cloud gateway component 708 that applies appropriate pre-processing to the gathered industrial data 714 prior to pushing the data to cloud-based analytics systems as cloud data 704, e.g. convert any specified subset of raw data from a first format to a second format in accordance with a requirement of the cloud-based application, Asenjo: [0062], [0074] and Figs. 6-7),
convert the collected measurement data in the different formats into measurement data in a common format (e.g. Firewall box 712 can include a cloud gateway component 708 that applies appropriate pre-processing to the gathered industrial data 714 prior to pushing the data to cloud-based analytics systems as cloud data 704, e.g. convert any specified subset of raw data from a first format to a second format in accordance with a requirement of the cloud-based application, Asenjo: [0062], [0074] and Figs. 6-7), and
transmit the measurement data in the common format via a communication network for requesting to process the converted measurement data in the common format (e.g. normalization component can convert a selected subset of the raw data from a native format to the required common format prior to pushing the data to the cloud-based predictive maintenance application. Normalizing the raw data at the industrial device before uploading to the cloud, rather than requiring this transformation to be performed on the cloud, can reduce the amount of processing load on the cloud side, Asenjo: [0062]), and
a cloud computing system (e.g. a cloud-based analysis system 814 can execute as a cloud-based service on a cloud platform, and collect data from multiple industrial systems, Asenjo: [0077] and Fig.8) configured to:
receive the measurement data in the common format transmitted from each of the plurality of IoT relay devices arranged in the respective bases and performing accumulation processing in a hierarchical structure of a logical tree form in a measurement database (e.g. Analysis system 814 can organize manufacturing data collected from industrial systems 816 according to various classes. FIG. 9 illustrates a hierarchical relationship between these example data classes, Asenjo: [0078]-[0079], Figs. 8-9),
perform aggregation analysis processing on the measurement data in the common format subjected to the accumulation processing in the respective bases and for each integration target between the bases (e.g. A given plant or supply chain 902 can comprise one or more industrial systems 904. Each system 904 is made up of a number of assets 906 representing the machines and equipment that make up the system (e.g., the various stages of a production line). In general, each asset 906 is made up of multiple devices 908. The various data classes depicted in FIGS. 8 and 9 are only intended to be exemplary, and it is to be appreciated that any organization of industrial data classes maintained by analysis system 814 is within the scope of one or more embodiments of this disclosure, Asenjo: [0078]-[0079], Figs.8-9), and
perform display processing on a result of the aggregation analysis processing of the measurement data in the common format and transits a display processing result to a viewer terminal in response to a display request from the viewer terminal (e.g. User interface component 204 can be configured to receive user input and to render output to the user in any suitable format, Asenjo: [0053] and claim 11 of Asenjo);
wherein the measurement data in the common format is accumulated in the measurement database in the hierarchical structure of the logical tree form starting from identification information for specifying a user of the cloud computing system, branching at identification information for specifying the base corresponding to the manufacturing site and identification information for specifying the measurement source, and ending at a measurement value in the measurement source and measurement time information (e.g. A given plant or supply chain 902 can comprise one or more industrial systems 904. Each system 904 is made up of a number of assets 906 representing the machines and equipment that make up the system (e.g., the various stages of a production line). In general, each asset 906 is made up of multiple devices 908. The various data classes depicted in FIGS. 8 and 9 are only intended to be exemplary, and it is to be appreciated that any organization of industrial data classes maintained by analysis system 814 is within the scope of one or more embodiments of this disclosure, Asenjo: [0078]-[0079], Figs.8-9);
the aggregation analysis processing in the cloud computing system performs aggregation analysis processing on the measurement data for the each integration target between the bases by recognizing a relationship between the bases under the same starting point on the basis of a measurement unit of the measurement value or a type of the measurement source as for the measurement value in the measurement source accumulated in the measurement database as an ending point of the hierarchical structure of the logical tree form (e.g. Analysis system 814 can organize manufacturing data collected from industrial systems 816 according to various classes. FIG. 9 illustrates a hierarchical relationship between these example data classes, Asenjo: [0078]-[0079], Figs. 8-9.  To facilitate accurate system analysis that considers not only the devices in use at a customer facility, but also the relationships between the devices and their context within the larger enterprise, some embodiments of the cloud-based analysis system can maintain a plant model for a given industrial enterprise based on the data collected. Plant model 1708 can represent the industrial enterprise in terms of multiple hierarchical levels, where each level comprises units of the enterprise organized as instances of types and their properties, Asenjo: [0010]-[0012] and Fig. 17).

Regarding claim 2, Asenjo further discloses,
wherein the measurement data in the different formats have data lengths different from each other and include at least the measurement value in a measurement source as an item (e.g. a cloud-based predictive maintenance application may require measured values in a particular common format so that dependencies and correlations between different data sets from disparate industrial assets can be identified and analyzed, Asenjo: [0062]), and
the measurement data in the common format has a predetermined data length and includes at least the identification information for specifying the user of the cloud computing system, the identification information for specifying the base corresponding to the manufacturing site, the identification information for specifying the measurement source, the measurement value in the measurement source, and the measurement time information as items determined in advance (e.g. User interface component can be configured to receive user input and to render output to the user in any suitable format.  Transformation component can transform the data in accordance with defined a transform profile associated with the cloud-aware industrial device, which can be configured using input received via the user interface component. For example, a cloud-based predictive maintenance application may require measured values in a particular common format so that dependencies and correlations between different data sets from disparate industrial assets can be identified and analyzed, Asenjo: [0053] and [0062]).

Regarding claim 4, Asenjo further discloses,
wherein the measurement data in the common format is subjected to the aggregation analysis processing by statistical process control analysis so that graph display, data display, and monitoring display on the viewer terminal are selectively available (e.g. Analysis system 814 can organize manufacturing data collected from industrial systems 816 according to various classes. FIG. 9 illustrates a hierarchical relationship between these example data classes, Asenjo: [0078]-[0079], Figs. 8-9).

Regarding claim 5, Asenjo further discloses,
wherein the cloud computing system is further configured to constantly monitor a result of the aggregation analysis processing in the monitoring display, and perform alert notification by visual display in a case of exceeding a predetermined threshold (e.g. An analysis component 1106 can analyze the resulting multi-industry, multi-customer data store to learn industry-specific, device-specific, and/or application-specific trends, patterns, thresholds, etc., Asenjo: [0088]. One or more embodiments can provide cloud-based device management services that assist users with device upgrade notification and management, Asenjo: [0107]).

Regarding claim 6, Asenjo further discloses,
wherein the cloud computing system is further configured to constantly monitor a result of the aggregation analysis processing in the monitoring display, and perform preliminary alert notification by visual display in a case of exceeding an approaching threshold to a critical threshold determined in advance (e.g. An analysis component 1106 can analyze the resulting multi-industry, multi-customer data store to learn industry-specific, device-specific, and/or application-specific trends, patterns, thresholds, etc., Asenjo: [0088]. One or more embodiments can provide cloud-based device management services that assist users with device upgrade notification and management, Asenjo: [0107]).


Claims 8-9 and 11-13 recite, A measurement solution service providing method comprising steps are similar to subject matter of claims 1-2 and 4-6.  Therefore, claims 8-9 and 11-13 have been rejected by the same reasons as indicated in claims 1-2 and 4-6.

Claim 16 recites A measurement solution service providing system comprising steps are similar subject matter  of claim 1.  Therefore, claim 16 has been rejected by the same reasons as indicated in claim 1.

Claim 17 recites, A measurement solution service providing method comprising steps are similar to subject matter of claim 16.  Therefore, claim 17 has been rejected by the same reasons as indicated in claim 16.

Claim 18 recites A cloud computing system has similar subject matter of claim 1.  Therefore, claim 18 has been rejected by the same reasons as indicated in claim 1.

Claim 19 recites, A non-transitory readable medium has similar steps are similar to subject matter of claim 18.  Therefore claim 19 has been rejected by the same reasons as indicated in claim 18.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Asenjo, and further in view of Siebel et al., US 2017/0006135 (hereinafter Siebel).

Regarding claim 7, Asenjo further discloses, 
wherein each of the plurality of measurement sources includes a measuring instrument (e.g. An analysis component 1106 can analyze the resulting multi-industry, multi-customer data store to learn industry-specific, device-specific, and/or application-specific trends, patterns, thresholds, etc., Asenjo: [0088] and [0101]), 
the IoT relay device is an IoT gateway (e.g. cloud gateway 106, Asenjo: Fig. 1), and 
the communication network is an IP network (e.g. communication framework can be a Common Industrial Protocol (CIP) network or other suitable network protocol, Asenjo: Fig. 25 and [0073] and [0136]).

However, Asenjo does not directly or explicitly disclose:
the cloud computing system is a SaaS type cloud .
Siebel teaches:
the cloud computing system is a SaaS type cloud (e.g. the platform's SaaS applications can integrate and process highly dynamic petascale data sets, gigascale sensor networks, and enterprise and extraprise information systems, Siebel: [0075]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify industrial data analytics in a cloud platform as discloses by Asenjo to include SaaS application as taught by Siebel to provide a single complete and fully functional hardware and software infrastructure at no additional cost.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CECILE H VO whose telephone number is (571)270-3031. The examiner can normally be reached Mon-Fri (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153                                                                                                                                                                                                        



5/20/2022
/CECILE H VO/Examiner, Art Unit 2153